DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments to claim 1 include added matter in the last paragraph thereof not identified by markings to show the changes as required by MPEP 714(II)(C).  Nevertheless, in the interest of compact prosecution, the claims have been fully examined as presented in the Amendment of 3-31-2022. 

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was the combination of stackable modules, each having the combination of the claimed lower module, at least one intermediate module, reversibly installable above the lower module, at least one upper module, reversibly installable above the intermediate module, at least one shower module placed above or laterally with respect to the upper module, a floor module, constituted by a common shower plate, the upper, intermediate, lower, floor, and shower modules having preformed electrical, hydraulic and drain systems configured to connect there between.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fiat (GB 2,003,955, Applicant Provided) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a prefabricated modular kit, reversibly assemblable at a pre-existing wall or by means of a self-standing installation, said kit comprising: a lower module provided with a from surface on which at least the following is installed; an extractable toilet bowl; a container integrated in the volume of said lower module and accessible by means of a common doo, reversibly installable above said lower module, in an axially aligned or non-aligned position, at which at least one sink surface is installed, of overturnable type or hidden bellows type, adapted to take on a first closed configuration in which said intermediate module has a completely flat surface; said sink surface being adapted to rotate around its lower side until it takes on a second open configuration in which said sink surface is substantially parallel to the floor and the following are made accessible to the user: at least one faucet equipped with mixer.
Fiat further discloses a container with a door having a mirror on it. These however, are mounted in the above "further" module, not in an upper module separate to the "further" module having the sink surface. Finally, Fiat further discloses a shower. Also the shower is mounted in the above "further" module, not in a shower module separate to the "further" module having the sink surface, nor above the upper module, nor having a pivoting shower arm.
Togni (US 4,142,255) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a combination of a lower and intermediate module, incorporating therein a toilet bowl, a toilet bidet and a wash basin.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754